LEHMAN, J.
The plaintiff has shown by a preponderance of evidence that the injuries sustained by his wife were, due to the negligence of the appellant. He is entitled to the damages he has sustained by the loss of her society and for the medical expenses. The proof of the medical expenses included proof of payment of $50 to a physician who was called to attend the plaintiff’s wife more than one year after the accident, and his services were not properly connected with the accident. The verdict of $250 should therefore be reduced to $200.
Judgment modified as indicated, and affirmed as modified, without costs to either party. All concur.